As filed with the Securities and Exchange Commission on October 1, 2009 1933 Act File No. 33-572 1940 Act File No. 811-4409 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 118 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 120 x EATON VANCE MUNICIPALS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on December 1, 2009 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Arizona Municipals Fund Class A Shares - ETAZX Class B Shares - EVAZX Class C Shares - ECAZX Eaton Vance Colorado Municipals Fund Class A Shares - ETCOX Class B Shares - EVCLX Class C Shares - ECCOX Eaton Vance Connecticut Municipals Fund Class A Shares - ETCTX Class B Shares - EVCTX Class C Shares - ECCTX Class I Shares - EICTX Eaton Vance Michigan Municipals Fund Class A Shares - ETMIX Class C Shares - ECMIX Eaton Vance Minnesota Municipals Fund Class A Shares - ETMNX Class B Shares - EVMNX Class C Shares - ECMNX Eaton Vance New Jersey Municipals Fund Class A Shares - ETNJX Class C Shares - ECNJX Class I Shares - EINJX Eaton Vance Pennsylvania Municipals Fund Class A Shares - ETPAX Class B Shares - EVPAX Class C Shares - ECPAX Class I Shares - EIPAX Mutual funds providing tax-exempt income Prospectus Dated ^ December 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the ^ services ^ available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Arizona Fund ^ 3 Colorado Fund ^ 7 Connecticut Fund ^ 11 Michigan Fund ^ 15 Minnesota Fund ^ 19 New Jersey Fund ^ 23 Pennsylvania Fund ^ 27 ^ Important Information Regarding Fund Shares 31 Investment Objectives & Principal Policies and Risks ^ 31 Management and Organization ^ 33 Valuing Shares ^ 34 Purchasing Shares ^ 34 Sales Charges ^ 37 Redeeming Shares ^ 39 Shareholder Account Features ^ 40 Tax Information ^ 41 Financial Highlights ^ 45 Arizona Fund ^ 45 Colorado Fund ^ 47 Connecticut Fund ^ 48 Michigan Fund ^ 50 Minnesota Fund ^ 51 New Jersey Fund ^ 53 Pennsylvania Fund ^ 54 2 Fund Summaries ^ Arizona Municipals Fund Investment Objective The Funds investment objective is to provide current income exempt from regular federal income tax and Arizona state personal income taxes. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Annual Fund Operating Expenses are stated as a percentage of the Funds average daily net assets for its most recently completed fiscal year. In general, Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and Annual Fund Operating Expenses may differ in the future. The net assets of the Fund as of its last five fiscal year ends are included in the Financial Highlights in this prospectus. Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 5.00% 1.00% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Management Fees % % % Distribution ans Service (12b-1) Fees % % % Other Expenses (total including Interest Expense) % % % Interest Expense % % % Other Expenses (excluding Interest Expense) % % % Total Annual Fund Operating Expenses % % % "Other Expenses" includes interest expense relating to thre Funds liability with respect to floating rate notes held by third parties in conjunction with inverse floater securities transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and as a result net asset value and performance have not been affected by this expense. Had these expenses not been included, total "Other Expenses" would have been in the amounts described in the table above as "Other Expenses (excluding Interest Expense)". See Investment Objectives & Principal Policies and Risks" in this prospectus for a description of these transactions. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A shares $ Class B shares* $ Class C shares $ * Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was % of the average value of its portfolio. 3 Principal Investment ^ Strategies ^ Under normal market circumstances, the Fund invests at least 80% of its net assets in municipal obligations that are exempt from regular federal income tax and the state taxes specified in the Funds objective. At least 75% of net assets will normally be invested in municipal obligations rated at least investment grade at the time of investment (which are those rated Baa or higher by Moodys Investors Services, Inc. ("Moodys"), or BBB or higher by either Standard & Poors Ratings Group ("S&P") or Fitch Ratings ("Fitch")) or, if unrated, determined by the investment adviser to be of at least investment grade quality. The balance of net assets may be invested in municipal obligations rated below investment grade and in unrated municipal obligations considered to be of comparable quality by the investment adviser. The Fund normally acquires municipal obligations with maturities of ten years or more. The Funds portfolio has a longer average maturity than other municipal bond funds. As a result, the maturity risk described below may be more significant for the Fund. The Fund is non-diversified and may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer (such limitations do not apply to U.S. Government securities). The Fund may purchase derivative instruments (such as inverse floaters, futures contracts and options thereon, interest rate swaps, and forward rate contracts). In pursuing its objective, the Fund normally acquires municipal obligations with maturities of ten years or more. The Funds portfolio often has a longer average maturity than is typical of most other funds that invest primarily in municipal obligations. As a result, the interest rate risk described below may be more significant for the Fund. The investment advisers process for selecting obligations for purchase and sale is research intensive and emphasizes the creditworthiness of the issuer or other person obligated to repay the obligation and the relative value of the obligation in the market. Although the investment adviser considers ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. The portfolio manager also may trade securities to minimize taxable capital gains to shareholders. A portion of the Funds distributions generally will be subject to alternative minimum tax. Principal ^ Risks ^ Municipal Bond Market Risk. The amount of public information available about municipal bonds is generally less than that for corporate equities or bonds and the investment performance of the Fund may be more dependent on the analytical abilities of the investment adviser than would be the case for a stock fund or corporate bond fund. The secondary market for municipal bonds also tends to be less well-developed and less liquid than many other securities markets, which may adversely affect the Funds ability to sell its bonds at attractive prices. In addition, municipal obligations can experience downturns in trading activity. During such periods, the spread can widen between the price at which an obligations can be purchased and the price at which it can be sold. Less liquid obligations can become more difficult to value and be subject to erratic price movements. Economic and other events (whether real or perceived) can reduce the demand for certain investments or for investments generally, which may reduce market prices and cause the value of Fund shares to fall. The frequency and magnitude of such changes cannot be predicted. The increased presence of non-traditional participants in the municipal markets may lead to greater volatility in the markets. Interest Rate Risk. As interest rates rise, the value of Fund shares is likely to decline. Conversely, when interest rates decline, the value of Fund shares is likely to rise. Obligations with longer maturities typically offer higher yields, but involve greater risk because the prices of such obligations are more sensitive to changes in interest rates than obligations with shorter maturities. In a declining interest rate environment, prepayments of obligations may increase if the issuer has the ability to pre-pay or "call" the obligation. In such circumstances, the Fund may have to reinvest the prepayment proceeds at lower yields. Because the Fund is managed toward an income objective, it may hold more longer-maturity obligations and thereby be more exposed to interest rate risk than municipal income funds that are managed with a greater emphasis on total return. Credit Risk. Changes in economic conditions or other circumstances may reduce the capacity of issuers of fixed income securities to make principal and interest payments and may lead to defaults. Such defaults may reduce the value of Fund shares and income distributions. The value of a fixed income security may also decline because of concerns about the issuers ability to make principal and interest payments. In addition, the credit rating of securities held by the Fund may be lowered if an issuers financial condition changes. Risk of Lower Rated Securities. Investments in obligations rated below investment grade and comparable unrated securities have speculative characteristics because of the credit risk associated with their issuers. Changes in economic conditions or other circumstances typically have a greater effect on the ability of issuers of lower rated investments to make principal and interest payments than they do on issuers of higher rated investments. An economic downturn generally leads to a higher non- 4 payment rate, and a lower rated investment may lose significant value before a default occurs. Lower rated investments generally are subject to greater price volatility and illiquidity than higher rated investments. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative or due to failure of a counterparty. Derivatives may create investment leverage in the Fund, which magnifies the Funds exposure to the underlying investment. Derivative risks may be more significant when they are used to enhance return or as a subsitute for a position or security, rather than solely to hedge the risk of a position or security held by the Fund. Derivatives for hedging purposes may not reduce risk as anticipated if the derivative is not sufficiently correlated to the position being hedged. The loss on derivatives transactions may substantially exceed the initial investment. Risk of Leveraged Investments. The Fund may enter into tender option bond transactions, which expose the Fund to leverage and greater risk than an investment in a fixed-rate municipal bond. The interest payments that the Fund receives on the residual interest bonds acquired in such transactions vary inversely with short-term interest rates, normally decreasing when rates increase. The market for residual interest bonds is volatile and such bonds may have limited liquidity. Concentration Risk. Because the Fund concentrates its investments in obligations issued by a particular state, the value of Fund shares will be affected by events that adversely affect that state and the value of Fund shares may fluctuate more than that of a more broadly diversified fund. Non-Diversification Risk. The Fund is non-diversified which means it may invest a greater percentage of its assets in the securities of a single issuer than funds that are diversified. Non-diversified funds face the risk of focusing investments in a small number of issuers, industries or foreign currencies, including being more susceptible to risks associated with a single economic, political or regulatory occurrence than a more diversified portfolio might be. Tax Risk. Income from municipal obligations could be declared taxable because of unfavorable changes in tax laws, adverse interpretations by the Internal Revenue Service or state tax authorities non-compliant conduct of a bond issuer. A portion of the Funds income may be taxable to shareholders subject to the alternative minimum tax. Risks Associated with Active Management. The Fund is actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies that achieve the Funds investment objective. Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. ^ General Investment Risk. The Fund is not a complete investment program and you may lose money by investing in ^ the Fund. ^ All investments carry a certain amount of risk and there is no guarantee that ^ the Fund will be able to achieve its investment ^ objective . An ^ investment in ^ the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency , entity or person. You may lose money by investing in the Fund . 5 ^ Performance ^ The following bar chart and table provide ^ some indication of the risks of investing in the Fund by showing changes in the ^ Funds performance ^ from year to year ^ how the Funds average annual returns over time compare with those of two national indicies of municipal bonds . The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower
